                                     Case 8:19-cv-01470-DOC-JDE Document 28 Filed 10/03/19 Page 1 of 2 Page ID #:61


                                 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                                      Michael J. Manning, Esq. (State Bar No. 286879)
                                 2    Craig G. Cote, Esq. (State Bar No. 132885)
                                 3    MANNING LAW, APC
                                      20062 S.W. Birch Street, Suite 200
                                 4    Newport Beach, CA 92660
                                 5    Office: (949) 200-8755
                                      ADAPracticeGroup@manninglawoffice.com
                                 6
                                      Attorneys for Plaintiff: JAMES RUTHERFORD
                                 7
                                 8                              UNITED STATES DISTRICT COURT
                                 9                             CENTRAL DISTRICT OF CALIFORNIA
                             10
                             11                                             CASE No.: 8:19-cv-01470-DOC-JDE
                             12        JAMES RUTHERFORD, an
                                       individual,                          Plaintiff’s Application for Default Judgment
                             13                                             by Court as to Defendants NOE J.
                                                  Plaintiff,                MARTINEZ, an individual; IRMA
                             14                                             MARTINEZ, an individual; and MELINDA
                             15        v.                                   ROSENZWEIG, an individual

                             16                                             Hon. David O. Carter
                                       NOE J. MARTINEZ, an                  Date: November 4, 2019
                             17        individual; IRMA MARTINEZ,           Time: 8:30 a.m.
                                       an individual; MELINDA               Ctrm: 9D
                             18        ROSENZWEIG, an individual
                                       and DOES 1-10, inclusive
                             19
                                                  Defendants.
                             20
                             21
                             22             To Defendants NOE J. MARTINEZ, an individual, IRMA MARTINEX, an
                             23       individual; MELINDA ROSENZWEIG, an individual, and their attorneys of record, if
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                             24       any: Please take notice that on November 4, 2019 at 8:30 a.m. or as soon thereafter as
     MANNINGLAW, APC




                             25       this matter may be heard by this Court located at 411 West Fourth Street, Courtroom
                             26       9D, Santa Ana, California 92701, Plaintiff JAMES RUTHERFORD will present his
                             27       application for default judgment against Defendant NOE J. MARTINEZ, IRMA
                             28       MARTINEX, and MELINDA ROSENZWEIG. The Clerk has previously entered the




                                                 PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                     Case 8:19-cv-01470-DOC-JDE Document 28 Filed 10/03/19 Page 2 of 2 Page ID #:62


                                 1    default on Defendants NOE J. MARTINEZ, an individual, IRMA MARTINEX, an
                                 2    individual, and MELINDA ROSENZWEIG, an individual on September 17, 2019.
                                 3          At the time and place of the hearing, Plaintiff will present proof of the
                                 4    following matters; (1) Defendants are neither a minor nor incompetent persons nor in
                                 5    military service or otherwise exempted under the Soldier and Sailor’s Relief Act of
                                 6    1940; (2) Defendants have not appeared in this action; and (3) Plaintiff is entitled to
                                 7    judgment against Defendants on account of the claims pleaded in the complaint, to
                                 8    wit: a violation of the Americans with Disabilities Act, including violations of the
                                 9    2010 ADAAG Sections 302, 502.6, 406.3, and 406.5, and the Unruh Civil Rights Act.
                             10             Plaintiff seeks a judgment in the amount of $8,000 in statutory damages and
                             11       $4,269.00 in attorney fees and costs as set forth in the attached declaration of Joseph
                             12       R. Manning, Jr. and an Order directing Defendants to remediate and provide
                             13       accessibility features that comport with the 2010 ADAAG for the property located at
                             14       801 W. 19th Street, Costa Mesa, CA 92627. This application is based on this notice,
                             15       the declarations submitted in support of this motion, and other matters which may be
                             16       presented at the hearing.
                             17             Notice of this original application for default judgment by court was served on
                             18       Defendants NOE J. MARTINEZ, an individual, IRMA MARTINEX, an individual,
                             19       and MELINDA ROSENZWEIG, an individual, on October 3, 2019, by first class
                             20       United States Mail, postage prepaid.
                             21
                             22       Dated: October 3, 2019          MANNING LAW, APC
                             23
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                             24                                       By: /s/ Joseph R. Manning Jr.
     MANNINGLAW, APC




                             25                                         Joseph R. Manning Jr., Esq.
                                                                        Attorneys for Plaintiff
                             26
                             27
                             28




                                                 PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
